       Case 19-10214 Doc          1-1 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page   1 of 17
       Case 19-10214 Doc          1-1 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page   2 of 17
       Case 19-10214 Doc          1-1 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page   3 of 17
          Case 19-10214 Doc          1-1 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc      Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page   4 of 17

   Hermitage Club
   Commission Calculation Worksheet
        Payroll Date                       n/a

                                                          Date            Sales
                         Member Name(s)                  Joined            Rep

   Club ‐ New Memberships

          Sciaretta             Richard & Sarah          06/16/16   Bobbi
          Sullivan              Tim & Kim                11/04/16   Bobbi
          Scrudato              Paul & Cindy             11/08/16   Bobbi/Tom
          Solomon               Joshua & Jennifer        01/21/17   Bobbi/Rees
          Lofgren               Maggie & Preston         01/22/17   Bobbi
          Kelly                 Patrick & Erika          01/30/17   Bobbi/Rees
          Marks                 Steven & Allie           02/10/17   Bobbi
          Frank                 Jordan & Laura Levine    02/16/17   Bobbi




   Club‐ Real Estate



          Tejpaul               Brett                    12/06/16 Bobbi
         Case 19-10214 Doc          1-1 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc     Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page            5 of 17




                     Membership                                                   Bobbi 5%
          Category                Price           $$ received          %                Amount




   LEM                               7,500.00 $        (7,500.00)   FLAT          $       1,000.00
   Auction Upgrade                  60,500.00         (72,225.00)          5.0%   $       3,025.00
   Family Legacy                    85,000.00         (31,227.50)          2.5%   $       2,125.00
   Auction Upgrade                  76,500.00         (81,855.00)          2.5%   $       1,912.50
   Family Legacy                    83,000.00         (10,165.00)          2.5%   $       2,075.00
   Auction Upgrade                  77,000.00         (82,390.00)          2.5%   $       1,925.00
   Family Legacy                    63,000.00         (89,550.00)          5.0%   $       3,150.00
   Auction Upgrade                  56,300.00         (81,641.00)          5.0%   $       2,815.00

                            $       68,000.00 $       (79,725.00)                 $      18,027.50



                                              Deposit received         Commission Remaining
                                                                       %          Amount

   CLOSING                                                            100.0% $           10,000.00


                            $             ‐   $                 ‐                 $       10,000.00



                                              $      (79,725.00)                  $      28,027.50
                                                    $$ Received
                                                                                  $       3,526.00
                                                                                  $       2,011.00

                                                                                  $      33,564.50
           Case 19-10214 Doc          1-1 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc       Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page   6 of 17




   half pay on install




   Subtotal

   Equity Club 2015
   Equity Club 2016

   Total
                                                                         Case 19-10214 Doc          1-1 Filed 05/22/19 Entered           05/22/19 13:38:16
                                              Desc                       Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page                          7 of 17
Hermitage Club
Commission Calculation Worksheet
     Payroll Date                      n/a

                                                 Date            Sales                     Membership                                                    Bobbi 5%
                     Member Name(s)             Joined            Rep           Category                Price            $$ received             %            Amount

Club ‐ New Memberships

       Horn                 Matty & Ashley      01/24/16   Bobbi         Legacy Guest Upgrade             69,400.00         (16,050.00)           5.0%   $      3,470.00
       Struk                Nick & Christa      02/15/16   Bobbi         Auction Upgrade                  71,000.00         (16,602.50)           5.0%   $      3,550.00
       Osborn               John & Lesley       02/15/16   Bobbi         Family Legacy                    73,000.00         (20,062.50)           5.0%   $      3,650.00
       Seidl                Torie & Chris       02/20/16   Jim/Bobbie    Family Legacy                    73,000.00         (27,017.50)           2.5%   $      1,825.00
       Ward                 Katie & Kevin       02/29/16   Bobbi         Family Legacy                    73,000.00         (20,062.50)           5.0%   $      3,650.00
       Grayken              John                03/02/16   Bobbi         Family Legacy                    68,000.00         (80,250.00)           5.0%   $      3,400.00
       Hillard              Virany & Brooke     04/27/16   Bobbi         Auction Upgrade                  63,000.00         (75,970.00)           5.0%   $      3,150.00
       Demmo                Nick & Tracy        10/11/16   Bobbi/Tom     Family Legacy                    80,000.00         (90,950.00)           2.5%   $      2,000.00     PAID
                                                                                                  $      570,400.00 $      (346,965.00)                  $     24,695.00



Club‐ Real Estate                                                                                                   Deposit received            Commission Remaining
                                                                                                                                                %          Amount                             TOTAL   #REF!

       Warner               Sanny               11/28/15 Bobbi           GC6 #504                 $       975,000.00 $      (305,533.33)        50.0% $         10,000.00
       Beevers              Nicholas            02/01/16 Bobbi           10 Stags Leap            $     2,100,000.00 $    (2,100,000.00)       100.0% $         25,000.00

                                                                                                  $     3,075,000.00 $    (2,405,533.33)                 $     35,000.00




                                                                                                                                                        $       59,695.00
                                                                                                                                           Paid 8/29/16 $      (15,000.00)

                                                                                                                                                         $     44,695.00
                             Case 19-10214 Doc          1-1 Filed 05/22/19 Entered           05/22/19 13:38:16
                 Desc        Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page              8 of 17

Hermitage Club
Commission Calculation Worksheet
     Payroll Date                  4/29/2016

                                                   Date            Sales                     Membership                        Bobbi 5%
                      Member Name(s)              Joined            Rep           Category                Price         %           Amount

Club ‐ New Memberships

      Kimball               Walker & Nancy        02/08/16   Bobbi         Auction Upgrade          $       63,000.00   5.0%   $       3,150.00
      Piccini               Jeremy                02/09/16   Bobbi/Dale    Single Legacy            $       65,000.00   2.5%   $       1,625.00
      Erickson              Kris & Lauren         02/10/16   Bobbi         Auction Upgrade          $       71,000.00   5.0%   $       3,550.00
      Rockman               John & Lara           02/12/16   Bobbi         Auction Upgrade          $       69,250.00   5.0%   $       3,462.50

                                                                                                    $      268,250.00          $      11,787.50
                               Case 19-10214 Doc          1-1 Filed 05/22/19 Entered           05/22/19 13:38:16
                   Desc        Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page                        9 of 17

Hermitage Club
Commission Calculation Worksheet
     Payroll Date                  3/10/2016

                                                        Date         Sales                      Membership                     Bobbi 5%
                      Member Name(s)                   Joined         Rep            Category                Price         %         Amount

Club ‐ New Memberships

      Warner                Sanny & Matt               12/11/15   Bobbi       Family Legacy            $       65,000.00   5.0%   $    3,250.00
      Ramnes                Daniel & Kurt Slye         12/26/15   Bobbi       Family Legacy            $       75,000.00   5.0%   $    3,750.00
      Lawrence              Chris & Lisa               12/31/15   Bobbi       Auction Upgrade          $       71,000.00   5.0%   $    3,550.00
      Wolf                  Jeffrey & Allison          01/01/16   Bobbi       Family Legacy            $       75,000.00   5.0%   $    3,750.00
      Richetelli            Noelle                     01/23/16   Bobbi       Legacy Guest Upgrade     $       59,400.00   5.0%   $    2,970.00
      Fogel                 Stefanie & Robert Warren   01/31/16   Bobbi       Family Legacy            $       70,000.00   5.0%   $    3,500.00
      Yao                   Kevin & Judy Chen          02/03/16   Bobbi       Auction Upgrade          $       69,000.00   5.0%   $    3,450.00
      Egan                  Michael & Wendy            02/04/16   Bobbi/Rod   Auction Upgrade          $       63,749.00   2.5%   $    1,593.73 $ 25,813.73




                                                                                                       $      548,149.00          $   25,813.73
                           Case 19-10214 Doc          1-1 Filed 05/22/19 Entered            05/22/19 13:38:16
              Desc         Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page           10 of 17

Hermitage Club
Commission Calculation Worksheet
Payroll Date                        7/24/2015

                                                       Date       Sales                     Membership                      Bobbi 5%
                      Member Name(s)                  Joined       Rep           Category                Price          %       Amount

Club ‐ New Memberships

      Boeckmann              Johannes & Anne Chiang   04/11/15 Bobbi      Auction Upgrade                  61,000.00   5.0% $     3,050.00
      Parker                 Rob & Lindsey            06/15/15 Bobbi      Family Legacy                    72,000.00   5.0% $     3,600.00

                                                                                                   $      133,000.00        $     6,650.00
          Case 19-10214 Doc          1-1 Filed 05/22/19 Entered            05/22/19 13:38:16
Desc      Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page    11 of 17

   Hermitage Club
   Commission Calculation Worksheet
   Payroll Date                         7/10/2015


   Club‐ Real Estate

          Tejpaul               Brett                    06/16/15 Bobbi      Garmisch 501
           Case 19-10214 Doc          1-1 Filed 05/22/19 Entered            05/22/19 13:38:16
Desc       Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page    12 of 17




       Deposit received                Bobbi
                                 %        Amount
       $        300,000.00

       Total Commission
       $        20,000.00        50.0% $   10,000.00

                                       $   10,000.00
         Case 19-10214 Doc          1-1 Filed 05/22/19 Entered            05/22/19 13:38:16
Desc     Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page       13 of 17

   Hermitage Club
   Commission Calculation Worksheet
   Payroll Date        4/3/2015

                                           Date      Sales              Membership
                Member Name(s)            Joined      Rep    Category                Price

   Club ‐ New Memberships

       Teeson     Jenna Kieley & Nichol   03/20/15 C/S/B     Auction Upgrade         60,500.00

                                                                                $ 60,500.00
           Case 19-10214 Doc          1-1 Filed 05/22/19 Entered            05/22/19 13:38:16
Desc       Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page    14 of 17




             Bobbi
       %        Amount




       1.3% $       806.47

              $     806.47
                              Case 19-10214 Doc          1-1 Filed 05/22/19 Entered            05/22/19 13:38:16
                 Desc         Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page                            15 of 17

Hermitage Club
Commission Calculation Worksheet
Payroll Date            3/20/2015

                                              Date        Sales                     Membership                             Bobbi
                 Member Name(s)              Joined        Rep         Category                   Price          %           Amount

Club ‐ New Memberships

      Getchell      Keith & Elizabeth        02/15/15   C/B       Family Legacy                   63,000.00      2.0%      $    1,260.00
      Smith         Cutter & Stacey          02/22/15   C/S/B     Auction Upgrade                 61,000.00      1.3%      $      813.13
      Kimmel        Jeff & Liat              02/10/15   C/S/B     Auction Upgrade                 60,500.00      1.3%      $      806.47
      Sykes         Macrae & Carisa          02/23/15   C/B       Family Legacy                   63,000.00      2.0%      $    1,260.00
      Jagel         Chris & Chrstina         02/13/15   C/B       Family Legacy                   63,000.00      2.0%      $    1,260.00
      Lane          Joshua & Bernadette      02/15/15   C/B       Family Legacy                   63,000.00      2.0%      $    1,260.00

                                                                                             $   373,500.00                $    6,659.60




The Hermitage Club
Secondary Membership Commission Schedule
      Pd upon Application
                              Pay Date 3/20/2015

      Date          Last                  First         Sales     $$                         Total Qty                         Bobbi
        2/20/2015   Koral                 Joel          C/B             65,000.00                          1.0       0.5          500.00
        2/25/2015   Kunin                 Len           Bobbi          130,000.00                          2.0        2         2,000.00
        2/25/2015   Bliss                 David         C/B            130,000.00                          2.0        1         1,000.00
        2/25/2015   Colodny               Jeff          C/B             65,000.00                          1.0       0.5          500.00




                                                                       390,000.00            $            6.00             $    4,000.00



                                                                                             payable                       $   10,659.60
                         Case 19-10214 Doc          1-1 Filed 05/22/19 Entered            05/22/19 13:38:16
             Desc        Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page           16 of 17

Hermitage Club
Commission Calculation Worksheet
Payroll Date                 3/6/2015

                                                 Date         Sales                 Membership                          Bobbi
                 Member Name(s)                 Joined         Rep     Category                   Price          %         Amount

Club ‐ New Memberships

      Tietjen        Derek & Stacey             01/21/15   C/B         Family Legacy                63,000.00    2.0%   $       1,260.00
      Larkin         John & Rebeccca            02/10/15   C/B         Family Legacy                63,000.00    2.0%   $       1,260.00
      Esposito       Rebecca & Gerry            02/08/15   C/B         Family Legacy                63,000.00    2.0%   $       1,260.00
      Jones          Bartow & Lauren            02/14/15   C/S/B       Legacy Guest Upgrade         57,400.00    1.3%   $         765.14
      Campbell       Scott & Missy              02/11/15   C/S/B       Auction Upgrade              60,500.00    1.3%   $         806.47
      Kim            Mike & Liz Larsen          02/16/15   C/B         Family Legacy                65,000.00    2.0%   $       1,300.00
      Klein          David & Elizabeth Wether   02/13/15   C/B         Family Legacy                63,000.00    2.0%   $       1,260.00
      Wood           Alastair & Alisa           02/03/15   C/B         Family Legacy                65,000.00    2.0%   $       1,300.00
      Cameron        Seth & Kirtley             02/12/15   C/S/B       Auction Upgrade              60,000.00    1.3%   $         799.80
      Wallace        Robert & Lori              02/16/15   C/S/B       Auction Upgrade              60,000.00    1.3%   $         799.80
      Adams          Katie & Chris Brooks       02/16/15   C/S/B       Legacy Guest Upgrade         59,400.00    1.3%   $         791.80
      Mayer          Robert & Diane             02/01/15   C/B         Family Legacy                65,000.00    2.0%   $       1,300.00
      Lowe           Jeff & Sam                 02/14/15   C/S/B       Auction Upgrade              61,000.00    1.3%   $         813.13
      Gereghty       Jim & Liz                  02/13/15   C/S/B       Auction Upgrade              59,300.00    1.3%   $         790.47
      Dyer           Greg & Lori                02/07/15   C/S/B/Rod   Auction Upgrade              60,800.00    0.7%   $         405.33
      Brawer         Meredith & Nicholas        02/14/15   C/S/B       Legacy Guest Upgrade         59,400.00    1.3%   $         791.80
      Harmon         Sean                       02/15/15   C/S/B       Legacy Guest Upgrade         59,400.00    1.3%   $         791.80
      Tejpaul        Brett & Susan              02/14/15   C/S/B       Auction Upgrade              61,000.00    1.3%   $         813.13
      Horn           Scott & Jennifer           02/12/15   C/S/B       Family Legacy                63,000.00    1.3%   $         839.79
      Gewirtz        Greg & Colleen             01/28/15   C/S/B       Legacy Guest Upgrade         59,400.00    1.3%   $         791.80
      Edwards        Mia & Peter                02/11/15   C/B         Auction Upgrade              61,000.00    2.0%   $       1,220.00

                                                                                              $   1,288,600.00          $    20,160.27
                         Case 19-10214 Doc          1-1 Filed 05/22/19 Entered            05/22/19 13:38:16
            Desc         Exhibit Petitioner Bobbi Resek Docs Involuntary Petition Exhibit A           Page           17 of 17

Hermitage Club
Commission Calculation Worksheet
Payroll Date             2/20/2015

                                             Date         Sales                Membership                            Bobbi
                  Member Name(s)            Joined         Rep    Category                   Price            %         Amount

Club ‐ New Memberships

       Meyers     Matthew                  02/01/15   C/B/Rich    Real Estate Upgrade         50,000.00       2.0%   $    1,000.00
       Robb       Barbera & Lisa Pacheco   01/30/15   C/S/B       Legacy Guest Upgrade        59,400.00       1.3%   $      791.98
       Biasotti   Chris & Robin            01/25/15   C/B/Rod     Auction Upgrade             61,000.00       1.0%   $      610.00
       Schwartz   Barry & Joy              02/08/15   Rich/B/C    Auction Upgrade             59,000.00       2.0%   $    1,180.00
       Rausch     Devon & Allison          02/07/15   C/S/B       Legacy Guest Upgrade        59,400.00       1.3%   $      791.80
       Mattera    Walter & Anna            02/04/15   C/B         Family Legacy               63,000.00       2.0%   $    1,260.00
       Taylor     David & James Green      02/07/15   C/B         Family Legacy               59,000.00       2.0%   $    1,180.00
       Parent     Gregory & Sara           01/31/15   C/S/B       Auction Upgrade             61,000.00       1.3%   $      813.13
       Kunin      Len & Susan              02/01/15   C/B         Family Legacy               53,000.00       2.0%   $    1,060.00




                                                                                         $   524,800.00              $    8,686.91
